 1   DAN SIEGEL, SBN 56400
     EMILYROSE JOHNS, SBN 294319
 2   SIEGEL, YEE, BRUNNER & MEHTA
 3   475 14th Street, Suite 500
     Oakland, California 94612
 4   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
 5
 6   Attorneys for Plaintiffs
     LAMESHA SMITH,
 7   CHARDONNAY CRANE,
     GAVONYAH WARREN,
 8   and TYRONE SMITH
 9
10                           UNITED STATES DISTRICT COURT
11                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13   LAMESHA SMITH, CHARDONNAY                    ) Case No. 3:18-cv-06224-JCS
     CRANE, GAVONYAH WARREN, and                  )
14   TYRONE SMITH,                                ) STIPULATED NOTICE OF
15                                                ) DISMISSAL
                   Plaintiffs,                    )
16                                                )
            vs.                                   )
17                                                )
18   CITY OF OAKLAND and SARAH                    )
     LANGLAIS,                                    )
19                                                )
                   Defendants.                    )
20
21          The parties, through their undersigned attorneys, having settled this action,
22   hereby agree to dismiss this case with prejudice pursuant to Fed. R. Civ. P.
23   41(a)(1)(A)(ii). The parties further stipulate that each party shall bear its own costs and
24   attorneys’ fees.
25
26
27
28



     Smith v. City of Oakland, Case No. 3:18-cv-06224-JCS
     Stipulated Notice of Dismissal - 1
 1          Dated: November 20, 2019
 2                                                                   SIEGEL, YEE, BRUNNER & MEHTA
 3
 4                                                                   By: _/s/ EmilyRose Johns_____
                                                                         EmilyRose Johns
 5
                                                                     Attorneys for Plaintiffs
 6                                                                   LAMESHA SMITH,
 7                                                                   CHARDONNAY CRANE,
                                                                     GAVONYAH WARREN,
 8                                                                   and TYRONE SMITH
 9
10          Dated: November 20, 2019

11                                                                   BARBARA J. PARKER, City Attorney
                                                                     MARIA BEE, Chief Assistant City Attorney
12                                                                   DAVID A. PEREDA, Special Counsel
                                                                     BEN PATTERSON, Deputy City Attorney
13
14
                                                                     By:_/s/ Ben Patterson______
15                                                                      Ben Patterson

16                                                                   Attorneys for Defendant
                                                                     CITY OF OAKLAND
17
18
            Dated: November 20, 2019
19
                                                                     NEWDORF LEGAL
20
21                                                                   By: /s/ David B. Newdorf___
                                                                        David B. Newdorf
22
                                                                     Attorney for Defendant
23                                                                   SARAH LANGLAIS
                                     S DISTRICT
                                  ATE           C
24                               T
                                                           O
                            S




                                                            U
                           ED




                                                             RT




25                                                ERED
                       UNIT




                                           O ORD
                                IT IS S
                                                                    R NIA




26   Dated: 11/21/19
                                                       Spero
                                             seph C.
                       NO




27                                   Judge Jo
                                                                   FO
                        RT




                                                               LI




28                              ER
                            H




                                                               A




                                     N                         C
                                                       F
                                         D IS T IC T O
                                               R


     Smith v. City of Oakland, Case No. 3:18-cv-06224-JCS
     Stipulated Notice of Dismissal - 2
